Citation Nr: 0518502
Decision Date: 07/07/05	Archive Date: 09/19/05

DOCKET NO. 00-14 653                        DATE JUL 07 2005

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. . Entitlement to service connection for a right knee disorder, to include Osgood Schlatter's disease.

2. Entitlement to service connection for a right knee disorder, to include residuals of a total knee replacement secondary to Osgood Schlatter's disease.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THEBOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2003, the Board reopened the appellant's appeal and remanded the case to the RO.

The appeal is, in part, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

FINDINGS OF FACT

1. Osgood Schlatter's disease clearly and unmistakably preexisted the veteran's military service.

2. Osgood Schlatter's disease increased in severity beyond its natural progression during the veteran's military service.

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, Osgood Schlatter's disease was aggravated during the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131,

-2


"1137,5103, 5103A, 5t07 (West 2002); 38 C.F.R. §§ 3.102,3.159,3.303, 3.306(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. 38 U.S.C.A. § 5102 (West 2002); 38C.F.R. § 3.159(b)(2). In this case, there is no issue as to providing an appropriate application form or completeness of the application.

Second, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Here, the record reflects that the veteran has been fully apprised of the changes brought about by the VCAA through the March 2004 letter and the November 2004 supplemental statement of the case. He was provided notice of the evidence and information necessary to substantiate his claims; and notice of each party's obligation to obtain certain evidence, including VA's duty to obtain all relevant evidence in the custody of a Federal department or agency. As such, the duties to notify the veteran of necessary evidence, as well as the responsibility for obtaining or presenting that evidence, have been fulfilled.

Third, VA has a.duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R.§ 3.159. In this case, the veteran's service department medical records are on file, as are postservice treatment records. All available identified private treatment records have been obtained and there is no indication that any pertinent evidence was not received. The claimant was notified of the need for VA examination, and he was seen for those studies in February 2000 and March 2001. He was also informed of the Board's request for an opinion from the Veterans Health Administration. That opinion was received in February 2003. The veteran was notified to advise VA how it could secure pertinent evidence that

- 3 



he was aware of. He was also advised what evidence VA had requested in the November 2004 supplemental statement of the case notified what evidence had been received. He was essentially notified in the above documents that he needed to submit all evidence in his possession. Therefore, the duty to notify the appellant of any inability to obtain records does not arise in this case. Id. Thus, VA's duty to assist has been fulfilled.

Although the VCAA notice was issued out of the proper chronological sequence the notice provided substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying .evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice). Further, since receiving notice the veteran has had ample opportunity to provide additional pertinent evidence since being informed of the evidence needed to substantiate his claims.

As for the deciding the claim before the expiration of the one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3){West 2002 & Supp. 2004) authorizes VA to make a decision on a claim before the expiration of the one-year period provided a claimarit to respond to V A's request for information or evidence.

Finally, to the extent that VA may have failed to fulfill any duty to notify and assist the veteran, the Board finds that error to be harmless. Of course, an error is not harmless when it "reasonably affect(s) the outcome of the case." ATD Corp. v. Lydal!, Inc., J 59 F.3d 534,549 (Fed. Cir. 1998). In this case, however, because there is not a scintilla of evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless. While perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

- 4



L Factual Background

Preservice treatment records dated from 1956 to August 1963 do not show treatment for a right knee disability.

A review of the service medical records shows that the August 1963 entrance examination was negative for complaints or findings of a right knee disability. In March 1964, the appellant complained of a bony protuberance just below the patella of the right knee. The history record at the time indicated that he had injured that knee at the age of fourteen. Thereafter, he reportedly had a bony protuberance just below the patella that was occasionally painful. Radiographs showed fragmentation of the tibial tuberosity and slight tissue swelling. A diagnosis of Osgood-Schlatter's disease was entered. A March 1964 consultation was ordered, and it found no acute problems and no treatment was recommended unless there was evidence of acute bursitis.

The veteran's July 1966 separation examination was negative for any lower extremity abnormalities.

The veteran did not complain of a right knee disorder at VA examinations conducted in 1980, 1983,1985, 1987, and in April 1990.

VA treatment record dated in April 1989 shows the veteran was treated for right knee symptomatology. He reported a history of pain and swelling of the right knee since a1964 in-service injury. X-ray studies revealed a small bone fragment to the distal tibia. This was opined to possibly represent an old injury. There was no evidence of a recent injury. The diagnoses were rule out chondromalacia of the patella, and rule out torn medial meniscus/internal derangement.

VA treatment records dated in May 1990, February 1992, and periodically, thereafter, the veteran was assessed with pseudo-gouty arthritis. In 1992, he was diagnosed with degenerative joint disease.

- 5 



VA treatment records dated in July 1994 show the veteran reported a three to. four year history of inflammation of the feet, knees, and hands. The impression was recurrent joint inflammation, most consistent with crystal arthropathy.

VA radiographs taken in November 1998 showed medial joint space narrowing with patellofemoral compartment degenerative changes.

In April 1999, the veteran was noted to have both meniscal and cartilage damage. The appellant was noted to work as a plumber, and his duties included climbing up and down ladders, crawling in narrow openings, and doing heavy physical labor.

In a July 1999 letter, Ralph Touma, M.D., opined that it was within a reasonable probability that an injury in the military service triggered the veteran's current right knee disability. In another July 1999 letter, Dr. Touma, opined that the veteran's right knee disorder, to include severe degenerative arthritis, was more likely than not related to what was originally diagnosed as Osgood-Schlatter's disease. In a July 2000 letter, Dr. Touma expressed the same opinion.

In August 1999, the veteran underwent bilateral total knee replacements.

Undated lay statements indicate that the veteran has suffered from knee problems since service.

At a February 2000 V A examination, the veteran reported increasing pain in both knees for the previous five years. The examiner opined that the appellant's Osgood-Schlatter's disease began at age 14, and did not lead to degenerative joint disease. He also opined that degenerative joint disease was not related to service.

In a May 2000 statement, Mark Davis, D.C. opined that the veteran's knee replacement surgery was due to severe osteoarthritic degenerative joint disease, which was secondary to an in-service injury.

The veteran presented sworn testimony before the RO in June 2000. He reported having knee problems that began in basic training, and which had continued since.

- 6 


At a March 2001 VA examination, the examiner opined that the veteran suffered from acute phase of Osgood-Schlatter's disease as an adolescent. The examiner noted that complaints of swelling and pain in 1985 were different from the pretibial swelling noted in service. Physical examination led to diagnoses of bilateral Osgood Schlatter's disease, and status post bilateral total knee arthroplasties for degenerative joint disease. The examiner opined that activities in service were not related to the later onset of degenerative joint disease of the right knee. He further opined the Osgood-Schlatter's disease was not related to osteoarthritis as it was an extra-articular disorder and not concerned with the joint itself.

In. a July 2001 statement, Roger Harris, Jr., D.C. noted that Osgood-Schlatter's disease is classified as osteochondritis because there is splitting and tearing or fragmentation of the tibial tuberosity within the cartilage of the knee joint. As fragmentation occurs and joint mice begin, a grinding sensation or scar tissue formation begins to form within the joint. He opined that degenerative changes and severe arthritic spurring were a certainty. He further opined that Osgood-Schlatter's disease will usually heal with rest. In the veteran's case, however, he was unable to rest his knee but instead .the joint was exposed to continued and repetitive stress.

The veteran presented testimony before the Board in March 2002.

In a February 2003 VHA opinion a physician opined that the veteran's Osgood Schlatter's disease was a developmental defect that preexisted prior to service. The examiner opined that Osgood Schlatter's permanently increased in severity during the veteran's military service. He further opined that it was not as least as likely as not that postoperative residuals of a total right knee replacement were related to the March 1964 in-service diagnosis of Osgood-Schlatter's disease.

II Service connection for a right knee disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). For the showing of chronic disease in service, there is required a

- 7 


combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service. That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service. If the presumption is rebutted, clear and unmistakable evidence is also needed to rebut the presumption that the disorder was aggravated in-service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004). A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R.§ 3.306(a).

Subject to the Wagner doctrine, in deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability. See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened. See Crowe v. Brown, 7 Vet. App. 238,247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 29697 (1991).

Upon reviewing the veteran's medical records, the Board finds that he has Osgood Schlatter's disease which was diagnosed and treated during service. While the

- 8 



disorder was not noted at service entrance, the evidence clearly and unmistakably demonstrates that the disease existed prior to enlistment. See_ e.g. _ the March 2001 VA examination, and the February 2003 opinion from the Veterans Health Administration. Hence, the question is whether this disability was aggravated (i.e., permanently worsened) during service.

Here, based on the medical evidence associated with the claims file, the Board finds that the veteran's pre-existing Osgood Schlatter's disease of the right knee underwent a permanent increase during active duty. The Board is persuaded by February 2003 opinion addressing whether the veteran's Osgood Schlatter's disease underwent a permanent increase in severity as a result of active duty. That VA examiner specifically concluded that the veteran's pre-service Osgood Schlatter's disease, right knee permanently increased as a result of the veteran's military service. The Board does not find that there is clear and unmistakable evidence to rebut the presumption of aggravation. Accordingly, service connection is warranted for Osgood Schlatter's disease of the right knee.

ORDER

Service connection for Osgood Schlatter's disease, right knee is granted.

REMAND

In light of the Board's decision to grant service connection for Osgood Schlatter's disease of the right knee, and in light of the veteran's argument that Osgood Schlatter's disease of the right knee caused or aggravated residuals of a total right knee replacement, the factual basis reviewed by the RO has changed. In light of this different fact, and the YCAA, the Board is obligated to remand the issue of entitlement to service connection for residuals of a total right knee replacement to the RO. Bernard v. Brown, 4 Yet. App. 384, 393 (1993).

Accordingly, this case is REMANDED to the RO for the following action:

- 9 



1. The RO should provide the veteran with adequate VCAA notice in accordance with 38 U.S.C.A.§§ 5100, 5102,5103, 5103A; 38 C.F.R. § 3.159, and address what specific evidence is needed to substantiate the claim of entitlement to secondary service connection for residuals of a total right knee replacement. The letter must: (1) notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) notify him of the information and evidence that VA will seek to provide; (3) notify him of the information and evidence the claimant is expected to provide; and (4) request he provide all pertinent evidence in his possession that has yet to be submitted to VA.

2. Thereafter, the RO should prepare a new rating decision and readjudicate the claim of entitlement to service connection for residuals of a total right knee replacement, to include secondary to Osgood Schlatter's disease. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent. If the benefit sought on appeal remains denied, the appellant and his representative should be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law
and regulations both old and new considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response.

- 10 



The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v; West, 12Vet.App. 369 (1999).

	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 11 




